DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed September 13, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 6 and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (Pharazie, 2013) in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 26, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that there is no teaching or suggestion in the art including the applied prior art that would have led one of ordinary skill in the art to arrive at the presently claimed subject matter. The Office is correct to admit that Kruse is silent as to oligo-lactic acid stereocomplex but disagrees with the characterization of the cited art. The oligo-lactic acids in Kruse cannot possibly form any stereocomplex because they are not longer than tetramers. The present application discloses that no crystalline stereocomplex can be formed when n = 6 when an equal mass ratio of o(LLA)6-GEM and o(DLA)6-GEM and the cited Bertin reference teaches that minimum number of 7 repeating units was required for SC [stereocomplex] formation. Since none of Bertin’s stereocomplexes are attached to an active pharmaceutical moiety (API) and most are part of block copolymers that are used to form micelles and other nanoparticles, Bertin fails to cure the deficiencies of Kruse. Those structures result in the encapsulation of the API in particles whereas in the claimed invention, the API (gemcitabine or gemcitabine derivative) is covalently bound to the oligolactate stereocomplex. Bertin provides no teaching or guidance regarding use of the stereocomplex as a prodrug, much less the specific prodrug claimed.
These arguments are unpersuasive. The instant claims encompass nanostructures such as micelles or nanoparticles prepared using the claimed stereocomplex, as the claims are drawn to a “composition comprising” the claimed SC of oligolactic acid. While the drug gemcitabine must be attached to the oligolactic acid, the presence of additional therapeutic agents in a composition that includes the claimed SC is not excluded. While there is not an explicit example of SC formation with a drug such as gemcitabine covalently attached to the oligolactic acid in the applied prior art, the person of ordinary skill in the art would reasonably expect that oligolactic acid of sufficient length to form SCs with a drug attached at one end could form a SC. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Table 1 of Bertin discloses that various block copolymers comprising PLA can form stereocomplexed nanostructures so “pure” lactic acid oligomer/polymers of the appropriate stereochemistry to form the stereocomplex is not required to form the desired SC. As indicated by Applicants and also cited by the Examiner in the previous Office Action, Bertin discloses that a length of at least 7 is required by SC formation and lactic acid chains of sufficient length to form such complexes can be prepared. Kruse discloses the preparation of oligomers of chain length of 1 – 8 (reaction scheme 1; see p 94, col 1, ¶ 3), a range which encompasses oligomers of sufficient length to form stereocomplexes, in addition to the tetramers studied. The altered and desirable properties of SC taught in Bertin such as slower degradation rate, more compact crystal structure and improved mechanical strength (see p 2351, col 1, ¶ 2), not all of which require the preparation of structures such as micelles, would motivate one of ordinary skill in the art to prepare a SC of the prodrug of Kruse with an oligomer of sufficient length that is capable of forming a SC. The presence of gemcitabine as the drug in the prodrug of Kruse is taught by Daman et al. (discussed in greater detail below).
Applicants also argue that the person of ordinary skill in the art would not have been motivated to replace the ibuprofen of Kruse with Daman’s 4-N-stearoyl-gemcitabine. The ibuprofen in Kruse is conjugated through an ester bond with no teaching or suggestion of conjugation to the oligolectic acid via an amide bond that is generally understood to be more stable than an ester bond and would have different in vivo metabolism and there is no teaching that an oligolactic acid amide could act as prodrug.  Kruse only speculates that short oligolactic acid ester conjugates might be useful as prodrugs. Daman does not remedy the deficiencies of Kruse. The 4-N-stearoyl gemcitabine conjugate of Daman was disclosed in US 2002/0042391 to Myrehn that teaches lipophilic gemcitabine prodrugs with the gemcitabine conjugated to long chain saturated or monounsaturated fatty acid derivatives that surprisingly have totally altered pharmacokinetics and tissue distribution. The lipophilic moieties are an essential and indispensable feature to there is no reason to substitute the stearoyl group with the highly hydrophilic oligolactic acid moiety and no reasonable expectation of success of the conjugate having similar or even useful pharmacokinetic properties. The Office has not substantiated any reason why one of ordinary skill in the art would have conjugated the N-stearoyl complex to Bertin’s SCs of oligolactic acid which are a component used to form micelles for encapsulating active agents. Combining the disclosure of Kruse, Bertin and Daman would inevitably change the operation mode of each of the disclosed drug delivery systems.
These arguments are unpersuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Daman et al. (Int J Pharm, 2014) and not the document to Myrehn cited therein is used as the basis for this rejection. The rejection does not rely on swapping the fatty acid moiety of Kruse with the oligolactic moiety of Kruse. Kruse uses ibuprofen as an exemplary drug for prodrug formation and the person of ordinary skill in the art would recognize that prodrugs of other therapeutic agents could be prepared based on the same oligolactic acid platform. The rejection set forth relies on Daman to teach the suitability of an amide linkages when forming a prodrug of gemcitabine. The person of ordinary skill in the art would have a reasonable expectation of success in preparing an oligolactic acid prodrug of gemcitabine as such oligomers are the prodrug platform disclosed by Kruse. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). Using the 4-(N)-amino group of gemcitabine as in Daman et al. allows for conjugation to the carboxylic acid end group of oligolactic acid moiety of Kruse and would result in the formation of an amide bond. One of ordinary skill in the art would have conjugated the N-stearoyl complex to Bertin’s SCs of oligolactic acid to prepare a prodrug form of the drug as taught by Kruse with enhanced properties due to the lactic acid moiety such as slower degradation being present in SC form as taught by Bertin. That conjugate could also be used to prepare structures as in Bertin that can also encapsulate other drugs, which are not excluded from the claims. Even if the rejection argued swapping of the oligolactic acid moiety and the long chain saturated or monounsaturated fatty acid derivatives of Daman, this line of reasoning is not understood as poly(lactic acid) is known in the art as hydrophobic (see ¶ [0042] of US 2017/0333304; ¶ [0020] of US 2010/0226955 and ¶ [0048] of US 2009/0199314 to cite just a few). Applicants have not provided any evidence in support of the assertion of the hydrophilic nature of lactic acid oligomers. A shorter lactic acid chain length might alter the degree of hydrophobicity, but one of ordinary skill in the art would not reasonably expect that the materials capable of forming SCs such as those with a chain length of at least 7 would change from hydrophilic to hydrophobic. It does not change the principle of operation of the oligolactic acid prodrug platform to attach a different drug using a different linking reaction that is suitable for the preparation of Daman. Ibuprofen contains only a carboxylic acid functional group while gemcitabine contains no carboxylic acids but does contain an amino group that the person of ordinary skill and ordinary creativity would expect to suitable for the conjugation of the drug moiety to other moieties such as the oligolactic acid of Kruse. Amide bonds are a biodegradable linkage that is suitable for use in the construction of prodrugs as taught by Daman. 
Applicants also argue that the claimed conjugates exhibit unexpected and desirable properties including improved physical stability and enhanced antitumor efficacy. The results in figures 5 – 9 are entirely unexpected in view of the cited art.
These arguments are unpersuasive. Applicants bear the burden of explaining any proffered evidence of non-obviousness and that evidence should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (see MPEP 716.02(b)). Part of that process requires establishing what the expected results would be. Without that information, if the observed changes were in fact unexpected cannot be determined. Evidence of unexpected results must also be reasonably commensurate in scope with the instant claims and it appears that chain lengths of 8 (Fig 6A only) and 10 (almost all other materials in figures 5 – 9) were used for chain lengths that reasonably would be expected to be capable of forming stereocomplexes. As to physical stability, Bertin discussed that enhanced physical properties are among the benefits of SC formation compared to the same materials that are not in a stereocomplex. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Here one of ordinary skill in the art would be motivated to make a prodrug, known to alter the features of drug delivery of gemcitabine by conjugation to the oligolactic acid prodrug moiety of Kruse and to prepare a SC of the oligolactic acid to, for example, slow the degradation rate of the SC compared to the non-SC polymer. The lack of explicit appreciation of the other features in the applied prior art does not necessarily patentably distinguish the instant claims. The evidence in support of the alleged unexpected results does not outweigh the prima facie case of obviousness so the rejection is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse the non-statutory double patenting rejections on the grounds that such a rejection requires an analysis similar to the non-obviousness requirements of 35 U.S.C. 103. The MPEP is clear that domination and double patenting should not be confused as domination by itself cannot support a double patenting rejection. The Office has failed to identify with particularity any basis in the reference claims that would have led the skilled artisan to combine the cited references in a manner proposed by the Office. Both the ‘477 patent and ‘891 patents have an ester bond linkage between the API and oligolactic acid and the oligolactic acid is not present in a SC. As above, a person of ordinary skill in the art would not have had a reasonable expectation of success in producing a composition that would have useful pharmacokinetic properties based on the present references in view of the unpredictability of the art.
These arguments are unpersuasive. The rationale underpinning an obviousness or non-statutory double patenting rejection can, but need not, be explicitly set forth in the prior art/claims as the implicit teachings of the disclosure of the prior art/claims and the knowledge of the person of ordinary skill in the art also need to be taken into account. As discussed in greater detail above, the person of ordinary skill in the art would have a reasonable expectation of success of a reaction occurring between a carboxylic acid on one terminus of the oligolactic acid react with the amine group of gemcitabine given the different structures of the drugs being utilized to form a prodrug based on the oligolactic acid platform of Kruse. Micellar structures are recited in the claims of US’477 and US’891, so the SC and structures such as micelles prepared using the SC would reasonably be expected to have improved properties as taught by Bertin as discussed in greater detail above.
 
Claims 5, 6 and 24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,456,477 in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 26, 2022 and those set forth herein.

Claims 5, 6 and 24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,980,891 in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 26, 2022 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618